                                                     Case 3:19-cv-02258-LB Document 1 Filed 04/25/19 Page 1 of 8

                                       1    Roia Shefayee (SBN: 236179)
                                            WEISS LAW, PC
                                       2    1151 Harbor Bay Parkway, Suite 134
                                            Alameda, CA 94502
                                       3    (510) 581-1857
                                            (650) 581-9493
                                       4    rshefayee@wslawgroup.com

                                       5    Attorneys for Plaintiff
                                            WEISS LAW, P.C.
                                       6

                                       7

                                       8

                                       9

                                      10

                                      11
                                                                        UNITED STATES DISTRICT COURT
                                      12
                                                                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
1151 Harbor Bay Parkway, Suite. 134




                                      13

                                      14
        Alameda, CA 94502
         WEISS LAW, PC




                                      15   WEISS LAW, P.C., a California Professional    Case No.:
                                           Corporation
                                      16                                                 COMPLAINT FOR DAMAGES
                                                                        Plaintiff
                                      17
                                                                  vs.
                                      18
                                           AWRISH BUILDERS, a Corporation
                                      19   organized under the laws of Afghanistan,
                                           FAISAL RAHIM, an Individual, ABDUL
                                      20   MUJEEB MOHMAND, an Individual,
                                      21   ABDUL MUQEEM MOHMAND, an
                                           Individual
                                      22
                                                                        Defendants
                                      23

                                      24

                                      25

                                      26

                                      27

                                      28

                                           ________________________________________________________________________________________________
                                                                                        COMPLAINT
                                                                                        Page 1 of 8
                                                      Case 3:19-cv-02258-LB Document 1 Filed 04/25/19 Page 2 of 8

                                       1                                               COMPLAINT
                                       2         Weiss Law, P.C. (“Plaintiff”) by and through its undersigned counsel, pursuant to the Federal
                                       3
                                           Rules of Civil Procedure, files this Complaint, and, in support thereof, states:
                                       4
                                                                               STATEMENT OF PARTIES
                                       5
                                                 1.       Plaintiff is a professional corporation organized under the laws of the State of
                                       6

                                       7   California and maintains its principle place of business at 1151 Harbor Bay Parkway Ste. 134.

                                       8   Alameda, California 94502. Plaintiff is qualified to provide legal services in the State of California.

                                       9         2.       Awrish Builders (“Awrish”) is a corporation organized under the laws of Afghanistan
                                      10
                                           and maintains its principle place of business in Kabul, Afghanistan.
                                      11
                                                 3.       Abdul Muqeem Mohmand (“Muqeem”) is a citizen and resident of State of Virginia.
                                      12
                                           Muqeem is the president and a shareholder of Awrish.
1151 Harbor Bay Parkway, Suite. 134




                                      13
                                                 4.       Abdul Mujeeb Mohmand (“Mujeeb”) is a citizen and resident of Kabul Afghanistan.
                                      14
        Alameda, CA 94502
         WEISS LAW, PC




                                      15   Mujeeb is a majority shareholder of Awrish.

                                      16         5.       Faisal Rahim (“Rahim”) is a citizen and resident of the city of London United
                                      17   Kingdom. Rahim is the vice president and a shareholder of Awrish.
                                      18
                                                                                      JURISDICTION
                                      19
                                                 6.       Federal diversity jurisdiction exists pursuant to 28 U.S.C. § 1332. Plaintiff is
                                      20
                                           incorporated under the laws of California with its principal place of business in California. Awrish
                                      21

                                      22   is a company organized under the laws of a foreign country with its principal place of business in

                                      23   Kabul, Afghanistan. Mujeeb and Rahim are citizens of foreign nations. Muqeem is a citizen of the

                                      24   State of Virginia. The amount in controversy, exclusive of interest and costs, exceeds the sum or
                                      25   value of Seventy-Five Thousand Dollars and Zero Cents ($75,000.00).
                                      26
                                                 7.       Venue in the District of California, Northern Division is proper pursuant to 28 U.S.C.
                                      27
                                           § 1391 because a substantial part of the events or omissions on which the claims are based occurred
                                      28
                                           in the District of California, Northern Division.
                                           ________________________________________________________________________________________________
                                                                                          COMPLAINT
                                                                                           Page 2 of 8
                                                      Case 3:19-cv-02258-LB Document 1 Filed 04/25/19 Page 3 of 8

                                       1                                        STATEMENT OF FACTS
                                       2         A.       Plaintiff’s Agreement With Awrish
                                       3
                                                 8.       In or about October of 2016, Plaintiff and Awrish entered into a written retainer
                                       4
                                           agreement (“Agreement”). The Agreement was signed by Awrish vice president Rahim. The terms
                                       5
                                           of the Agreement included representation of Awrish before the Armed Services Board Of Contract
                                       6

                                       7   Appeals (“ASBCA”). The Agreement was a hybrid consisting of upfront payment of $10,000 and

                                       8   twenty percent (20%) contingency if a settlement or judgment is obtained. In turn, Plaintiff agreed

                                       9   to prosecute the appeal of Awrish before the ASBCA Case No. 60466. For two and half years,
                                      10
                                           Plaintiff provided legal services to Awrish in the appeal and bringing the appeal to a settlement.
                                      11
                                                 9.       On or about November of 2018, the United States Army Corps of Engineers
                                      12
                                           (“USACE”) agreed in writing to pay Awrish approximately $991,313.27 (“Settlement Fund”) as a
1151 Harbor Bay Parkway, Suite. 134




                                      13
                                           final payment under the Contract No. W5J9LE-11-C-0025 (the “Contract”) as part of settling
                                      14
        Alameda, CA 94502
         WEISS LAW, PC




                                      15   Awrish’s appeal before the ASBCA. Prior to payment of Settlement Fund, USACE was obligated to

                                      16   issue a contract modification for the Contract within 90 days from November 2018, and Awrish was
                                      17   obligated to issue an invoice to USACE for the amount of the Settlement Fund.
                                      18
                                                 10.      The USACE never issued the contract modification within 90 days of the executed
                                      19
                                           settlement agreement because of its concerns that the Settlement Fund will not reach Awrish’s
                                      20
                                           subcontractors. On or about April 17, 2019, USACE counsel held a video conference with Awrish’s
                                      21

                                      22   president Muqeem, vice president Rahim, and shareholder Mujeeb. Rahim denied knowing about

                                      23   the settlement or signing the settlement agreement or knowing about the instruction of deposit of

                                      24   Settlement Fund to Plaintiff’s trust account. Instead, Rahim requested that Awrish wants to directly
                                      25   communicate with counsel for USACE.
                                      26
                                                 11.      As a result of Rahim’s conduct, on April 18, 2019, Plaintiff filed a notice of withdrawal
                                      27
                                           as Awrish’s counsel with ASBCA and served Awrish with a notice of Client’s Right to Fee arbitration.
                                      28

                                           ________________________________________________________________________________________________
                                                                                          COMPLAINT
                                                                                           Page 3 of 8
                                                    Case 3:19-cv-02258-LB Document 1 Filed 04/25/19 Page 4 of 8

                                       1   On April 19, 2019, Plaintiff filed a Notice of Attorney’s Charging Lien with ASBCA. Plaintiff’s
                                       2   reserve the right to arbitrate the fee dispute should Awrish agree within 30 days from April 18, 2019.
                                       3
                                                  B.     USACE Condition For Payment Of Settlement Fund
                                       4
                                                  12.    As a condition of payment, the USACE sought assurance from Awrish that Settlement
                                       5
                                           Fund will go to subcontractors. Awrish vice president Rahim testified under oath that the
                                       6

                                       7   prosecution of the appeal is for the benefit of Awrish’s subcontractors and further agreed under oath

                                       8   that the USACE can deposit the Settlement Fund to an escrow account to be distributed to

                                       9   subcontractors.
                                      10
                                                  13.    In written communication to USACE, as counsel for Awrish, Plaintiff assured the
                                      11
                                           USACE that if Settlement Fund are deposited in Plaintiff’s Client Trust account, then Plaintiff will
                                      12
                                           make sure that each subcontractor receives their appropriate share, and Plaintiff will obtain from
1151 Harbor Bay Parkway, Suite. 134




                                      13
                                           each subcontractor signed release of liability and receipt of their share of the Settlement Fund.
                                      14
        Alameda, CA 94502
         WEISS LAW, PC




                                      15          C.     Awrish’s Local Agent

                                      16          14.    From October 2016 until March of 2019, Plaintiff extensively interacted with
                                      17   Awrish’s local agent, who resides in San Francisco Bay Area, about the prosecution of the appeal
                                      18
                                           before the ASBCA. The agent had an irrevocable power of attorney from Awrish with broad scope
                                      19
                                           to take all actions as necessary on behalf of Awrish concerning the appeal before the ASBCA.
                                      20
                                                  15.    The existence of the agency was confirmed to Plaintiff by Muqeem in person when
                                      21

                                      22   Muqeem and the agent appeared at Plaintiff’s offices in Alameda California to discuss retention of

                                      23   Plaintiff as counsel for the appeal before the ASBCA. Further, throughout the prosecution of the

                                      24   Appeal, the existence of the agency was confirmed to Plaintiff by Awrish.
                                      25          16.    At no time during Plaintiff’s representation of Awrish, did Awrish, Rahim, Muqeem,
                                      26
                                           and Mujeeb instruct Plaintiff that the agent is not to be communicated with or the agent does not
                                      27
                                           have the authority to act on behalf of Awrish.
                                      28

                                           ________________________________________________________________________________________________
                                                                                            COMPLAINT
                                                                                            Page 4 of 8
                                                    Case 3:19-cv-02258-LB Document 1 Filed 04/25/19 Page 5 of 8

                                       1          17.    Awrish’s agent assisted Plaintiff during the discovery period of the appeal by
                                       2   providing relevant and significant evidence to Plaintiff about the claim of Awrish against USACE.
                                       3
                                           The agent provided Plaintiff access to witnesses and clarified the large amount of documentary
                                       4
                                           evidence that the agent provided to Plaintiff.
                                       5
                                                  18.    The agent was one of the officers and shareholders of Boston Global Construction
                                       6

                                       7   Company (“BGCC”), a corporation organized under the laws of Afghanistan that had purchased all

                                       8   the rights to the Contract from Awrish. BGCC and the other subcontractors had performed all the

                                       9   work under the Contract before the Contract was terminated by USACE.
                                      10
                                                  19.    BGCC had retained all the subcontractors who worked on the Contract. BGCC
                                      11
                                           remained contractually liable to all the subcontractors for payments under the Contract.
                                      12
                                                  20.    With Awrish’s approval, the agent took a proactive role in assisting Plaintiff with the
1151 Harbor Bay Parkway, Suite. 134




                                      13
                                           prosecution of the appeal.
                                      14
        Alameda, CA 94502
         WEISS LAW, PC




                                      15          D.     Awrish’s Course Of Conduct

                                      16          21.    After the USACE cancelled the Contract, USACE Contracting Officer counteroffered
                                      17   a small amount to Awrish’s claim. Awrish refused to file a claim with the ASBCA or Court of
                                      18
                                           Claim. The BGCC agent through a different counsel filed the notice of Appeal before the ASBCA
                                      19
                                           to preserve Awrish’s right to appeal and meet the statutory time limit on filing appeal. But-for the
                                      20
                                           BGCC agent’s intervention, the right to appeal the USACE Contracting Officer’s decision would
                                      21

                                      22   have been time barred.

                                      23          22.    After termination of the Contract, USACE sought site demobilization proposal from

                                      24   Awrish and agreed to pay Awrish approximately $1,500,000 for the work. This money was
                                      25   supposed to go to BGCC and other subcontractors which performed the site closeout and
                                      26
                                           demobilization after cancellation of the contract.
                                      27
                                                  23.    However, the money never reached the subcontractors. Instead, as the Prime
                                      28
                                           Contractor with the USACE, Awrish received the funds for site closeout and demobilization. Once
                                           ________________________________________________________________________________________________
                                                                                            COMPLAINT
                                                                                            Page 5 of 8
                                                   Case 3:19-cv-02258-LB Document 1 Filed 04/25/19 Page 6 of 8

                                       1   the funds were received by Awrish, Muqeem moved to Virginia, and Rahim moved to London
                                       2   United Kingdom. Mujeeb moved his family to Virginia. Muqeem and Mujeeb obtained United
                                       3
                                           States residency pursuant to Special Immigrant Visa alleging that they worked on a contract with
                                       4
                                           the United States.
                                       5
                                                                              FIRST CLAIM FOR RELIEF
                                       6

                                       7                                            (Breach of Contract)

                                       8          24.     Plaintiff hereby restates and realleges the allegations set forth in paragraphs 1 through

                                       9   23 above and incorporates them by reference.
                                      10
                                                  25.     Plaintiff entered into a written Agreement with Awrish to provide Awrish with legal
                                      11
                                           representation before the ASBCA, in the Appeal of Awrish, Case No. 60466. Awrish agreed to
                                      12
                                           compensate Plaintiff with twenty percent of any recovery from the appeal either through settlement
1151 Harbor Bay Parkway, Suite. 134




                                      13
                                           or judgment.
                                      14
        Alameda, CA 94502
         WEISS LAW, PC




                                      15          26.     Plaintiff performed under the Agreement. USACE agreed to pay Awrish close to one

                                      16   million dollars pursuant to a settlement agreement. Prior to disbursement of the Settlement Fund,
                                      17   Awrish informed the USACE office of counsel that Awrish wants to directly communicate with
                                      18
                                           USACE. On April 18, 2019, Plaintiff filed a notice of withdrawal with the ASBCA. On April 18,
                                      19
                                           2019, Plaintiff served Awrish with a Notice of Client’s Right to Arbitrate Fee Dispute. On April 19,
                                      20
                                           2019, Plaintiff filed a Notice of Attorney’s Charging Lien with ASBCA.
                                      21

                                      22          27.     Awrish breached the Agreement with Plaintiff by informing the USACE office of

                                      23   counsel that Awrish wants to communicate directly with USACE. Awrish informed USACE

                                      24   counsel that it did not sign the settlement agreement and it was not aware of any settlement. Awrish
                                      25   informed the USACE counsel that it does not wish that Settlement Fund be deposited with
                                      26
                                           Plaintiff’s trust account. As a result of Awrish’s conduct, Plaintiff was forced to withdraw as
                                      27
                                           counsel for Awrish. Awrish’s conduct as described was geared specifically to cause Plaintiff
                                      28

                                           ________________________________________________________________________________________________
                                                                                          COMPLAINT
                                                                                           Page 6 of 8
                                                    Case 3:19-cv-02258-LB Document 1 Filed 04/25/19 Page 7 of 8

                                       1   damage by denying Plaintiff its fee under the Agreement. Awrish’s conduct did cause Plaintiff
                                       2   damages in an amount exceeding $75,000.
                                       3
                                                                                SECOND CLAIM FOR RELIEF
                                       4
                                                                                              (Fraud)
                                       5
                                                 28.     Plaintiff hereby restates and realleges the allegations set forth in paragraphs 1 through
                                       6

                                       7   27 above and incorporates them by reference.

                                       8         29.     On or about October 2016, Muqeem, Mujeeb, and Rahim (collectively, “Defendants”)

                                       9   made promises to Plaintiff that if Plaintiff provide legal services to Awrish, Plaintiff can recover
                                      10
                                           twenty percent (20%) of any money that USACE pays Awrish pursuant to its claim against
                                      11
                                           USACE.
                                      12
                                                 30.     Plaintiff provided Awrish legal services for more than two years before the ASBCA.
1151 Harbor Bay Parkway, Suite. 134




                                      13
                                           Because of Plaintiff’s efforts and use of resources, USACE agreed to pay Awrish approximately
                                      14
        Alameda, CA 94502
         WEISS LAW, PC




                                      15   one million dollars in settlement of Awrish’s claim against USACE. USACE requested and Awrish

                                      16   agreed that the Settlement Fund will be deposited in Plaintiff’s Client-Trust account.
                                      17         31.     However, on April 17, 2019, Rahim informed USACE counsel that they have never
                                      18
                                           agreed to deposit any Settlement Fund to Plaintiff’s Client-Trust account and instead requested that
                                      19
                                           Rahim wants to directly communicate with the USACE counsel.
                                      20
                                                 32.     On April 18, 2019, Plaintiff filed a notice of withdrawal as Awrish’s counsel before
                                      21

                                      22   the ASBCA.

                                      23         33.     The representation that Awrish would pay twenty percent (20%) of any settlement or

                                      24   judgment to Plaintiff was false. Defendants had no intention to pay Plaintiff. Similar to receiving
                                      25   1,500,000 from USACE for site closeout and demobilization, which the funds never reached the
                                      26
                                           subcontractors, by requesting to communicate directly with the USACE and by denying to know of
                                      27
                                           the existence of settlement, and by denying that Awrish agreed that Settlement Fund be deposited in
                                      28

                                           ________________________________________________________________________________________________
                                                                                          COMPLAINT
                                                                                          Page 7 of 8
                                                      Case 3:19-cv-02258-LB Document 1 Filed 04/25/19 Page 8 of 8

                                       1   Plaintiff’s client-trust account, Defendants schemed to deny Plaintiff its fee of twenty percent (20%)
                                       2   under the Agreement.
                                       3
                                                 34.      Plaintiff was unaware of the misrepresentation and had no means of discovering the
                                       4
                                           false promise at the time it was made. Plaintiff justifiably and reasonably relied on the
                                       5
                                           misrepresentation to its detriment. Defendant’s conduct was intentional with malice. As a result,
                                       6

                                       7   Plaintiff was damaged in an amount in excess of $75,000, and Defendant’s misrepresentation was a

                                       8   substantial factor in causing the damage.

                                       9

                                      10
                                                                                 PRAYER FOR RELIEF
                                      11
                                                 WHEREFORE, Plaintiff prays for the following:
                                      12
                                                 A.       An award of damages.
1151 Harbor Bay Parkway, Suite. 134




                                      13
                                                 B.       Interest and costs,
                                      14
        Alameda, CA 94502
         WEISS LAW, PC




                                      15         C.       Attorney’s fees pursuant to the retainer agreement.

                                      16         D.       Such further relief as this Court may deem just and equitable.
                                      17

                                      18
                                           Dated: April 23, 2019                                WEISS LAW, PC
                                      19

                                      20
                                                                                                By: __________________________________
                                      21                                                            Roia Shefayee Attorneys for Plaintiff
                                      22                                                            WEISS LAW, P.C.

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28

                                           ________________________________________________________________________________________________
                                                                                         COMPLAINT
                                                                                          Page 8 of 8
